OPINION OF THE COURT
Per Curiam.
The Departmental Disciplinary Committee for the First Department moves to strike respondent’s name from the roll of attorneys pursuant to Judiciary Law § 90 (4) (b).
Respondent was admitted to practice in the First Department on February 25, 1974 and the misconduct alleged herein took place while respondent maintained an office for the practice of law within this department.
On June 1, 1984, respondent was convicted in the United States District Court for the Southern District of New York, after a jury trial, of conspiracy to possess and distribute heroin and cocaine (21 USC §§ 812, 841 [a] [1]; [b] [1] [A]) and of taking steps to cover up the conspiracy to prevent its detection (18 USC § 1503), both of which are felonies under Federal law.
A certified copy of the disposition has been presented to this court. (Judiciary Law § 90 [4] [b].)
The conviction under the first count, if committed within this State would constitute a class E felony (conspiracy in the fourth degree — Penal Law § 105.10) and the crime he conspired to commit would also constitute a felony (criminal possession of a *52controlled substance in the third degree — Penal Law § 220.16, a class B felony). (See, Matter of Wall, 75 AD2d 196.)
Upon respondent’s conviction, he ceased to be an attorney and counselor-at-law. (Judiciary Law § 90 [4] [a].)
The petition should be granted and respondent’s name stricken from the roll of attorneys. (Judiciary Law § 90 [4] [b].)
Murphy, P. J., Ross, Carro, Bloom and Ellerin, JJ., concur.
Respondent’s name is stricken from the roll of attorneys and counselors-at-law in the State of New York.